DETAILED ACTION
Status of Application
	This action follows a reply filed on 06/29/2021.  Per the reply, the specification and claims 1, 14, 16 and 21 have been amended, and claims 3 and 22 cancelled.  No new claims have been added.  Accordingly, claims 1, 2, 4-21 and 23-27 remain pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection/Rejections
	The informality objection has been obviated by the amendment to the specification.  The prior art rejections of claims 1, 2, 4-13, 18-19 and 20 have been obviated by the amendment of claim 1 to include the limitations of now-cancelled claim 3.  Further, upon reconsideration, the prior art rejections of claims 21 and 23-27 are withdrawn in view of the amendment to claim 21 and applicants’ arguments, see pages 9-11, filed 06/29/2021.  
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,752,800 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded, thereby obviating the nonstatutory double patenting rejection of the last Office action.  

Claim Rejection – Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,752,800 B2. This is a statutory double patenting rejection.
	Present claim 1 reads, “A composition comprising a latex polymer component and an
anti-freeze component, wherein the composition has a viscosity low enough to facilitate delivery of the
composition via aerosol spray or misting agent, and the composition is capable of being applied to a
surface to create a strippable coating on the surface;
wherein the composition has a boiling point of about 212°F, a freezing point of about 27°F, a
specific gravity of about 1.0-1.2, a density of about 9.25 lbs/gal, and a pH of from about 6.5 to about 8.0.”
	Patented claim 14 reads, “A composition comprising a latex polymer component and an anti-freeze component, wherein the composition has a viscosity low enough to facilitate delivery of the composition via aerosol spray or misting agent, and the composition is capable of being applied to a surface to create a strippable coating on the surface, wherein the composition has a boiling point of about 212oF., a freezing point of about 27oF., a specific gravity of about 1.0-1.2, a density of about 9.25 lbs/gal, and a pH of from about 6.5 to about 8.0.”


Allowable Subject Matter
Claims 2, 4-13 and 18-20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	Claims 14-17, 21 and 23-27 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-01-21





.